Citation Nr: 1300142	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hepatitis. 

3.  Entitlement to service connection for residuals of a neck injury. 

4.  Entitlement to service connection for skin lesions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered.  

The issues of service connection for residuals of a neck injury and for skin lesions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss first manifested after active service and was not caused or aggravated by any aspect of service including exposure to noise from combat, construction, or demolition explosives.  

2.  There is no competent and credible evidence of a current hepatitis infection or residuals of a previous infection. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012). 

2.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In September 2007, the RO provided a notice that met the requirements.  The notice informed the Veteran of all criteria to substantiate a service connection claim and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained an audiometric examination.  An examination and opinion regarding hepatitis was not obtained for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army combat engineer with service in the Republic of Vietnam from May 1970 to April 1971.  He contends that his bilateral hearing loss was caused by exposure to high noise levels from construction, demolition, and combat action in Vietnam.  He contends that he experienced a hepatitis infection shortly after returning from Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Bilateral Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A recent edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 47th Ed. (2008).   

Where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post- service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Service personnel records showed that the Veteran was assigned duties as a combat engineer and was deployed to Vietnam.  In a September 2008 notice of disagreement, the Veteran reported that he participated in firefights with the enemy and engaged in demolition work with explosives.  As the duties and experiences described by the Veteran are consistent with his military occupation and nature of combat service, the Board concludes that he was exposed to high noise environments in service. 

Service treatment records including a September 1968 pre-induction examination and an April 1971 discharge examination are silent for any symptoms, diagnoses, or treatment for loss of hearing acuity or an organic ear disorder.  A September 1968 Selective Service Induction Report shows that the Veteran was assigned mild restrictions of duty related to his hearing in July 1969 at the time of his entry on active duty.  The Board assigns low probative weight to this entry because the Veteran was not limited in any duty and was trained and assigned combat engineering duties in Vietnam.  This is inconsistent with a pre-service hearing deficit or duty restriction.  The Board concludes that the Veteran was in sound condition at the time of entry.  Service outpatient records did show treatment for minor problems such as conjunctivitis, urinary tract infections, and genital skin lesions but not for a traumatic head or neck injury or combat wounds.  In the April 1971 discharge examination, the examiner did not note any hearing acuity difficulties, although only the imprecise whisper test was performed.  Notably, the Veteran did not report any hearing difficulties, but he did note that his health condition had not changed since his previous examination.  

In a May 2007 claim, the Veteran reported the onset of hearing difficulties occurred in 1997 but that he had not received any testing or treatment in the past.  Records of private primary care treatment from 2003 to 2005 are silent for any symptoms of hearing difficulties.  

In August 2008, a VA audiologist noted a review of the claims file including the service examinations and the nature of the Veteran's combat service.  The Veteran reported that he first noticed a gradual degradation in his hearing acuity in service that that he also experienced a head injury in service.   He reported current difficulties hearing telephone conversation and communicating in a meeting with a large group of people.  On examination, the audiologist noted no organic ear abnormalities.  Puretone threshold testing showed bilateral hearing loss at 1000 Hz and above that met the VA criteria for disability.  The audiologist concluded that the current hearing loss was not caused by the noise exposure in service because of the "remoteness of the complaint."  The Board interprets this statement as an opinion that there is no nexus to events in service because the onset of hearing loss was sensed by the Veteran a long period of time after noise service exposure.  

VA outpatient treatment records show that the Veteran first received VA medical care starting in January 2011.  In June 2011, he reported that his hearing was deteriorating and that he received VA hearing aids.  The attending clinicians did not comment on the origin or onset of the disability. 

The Board concludes that service connection for bilateral hearing loss is not warranted.  There is competent and credible evidence of a current hearing acuity deficit that meets the VA criteria for a disability.  There is competent and credible evidence that the Veteran was exposed to combat arms, construction, and demolitions with explosives in service in Vietnam.  

The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service.  The Veteran is competent to report on the onset of symptoms observable to a lay person.  The Board considered whether the lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006). The Board concludes that his report of the onset in service with continuity after service is not credible because it is inconsistent with his denial of any abnormalities in the discharge examination and with his notation in his claim of an onset in 1997.  Moreover, the Veteran is not competent to provide an opinion on the origin of his disability as that determination requires medical training.  

The Board places greatest probative weight on the observations and conclusions of the VA audiologist who reviewed the entire claims file including the service records.  The audiologist noted the timing and nature of the noise exposure and the timing of the onset of symptoms and treatment.  The audiologist concluded that the Veteran's current hearing disability was not caused by the noise exposure in service because of the length of time between the acoustic trauma and the onset of his symptoms.  There are no other competent opinions of record.  

In a December 2012 brief, the Veteran's representative contended that the VA examination was inadequate because the audiologist did not provide an etiology for the disability.  The Board concludes that the examination was adequate as the audiologist is qualified, performed the required testing, reviewed the medical records, and acknowledged the Veteran's lay statements including the current impact on his daily activities.  The audiologist provided an opinion on the element of service connection at issue: whether the current disability was caused or aggravated by the events in service.  It is not required that a medical examiner assess other possible causes such as age or post service events such as other noise exposure or the use of medications or other substances.  Moreover, the Veteran had the opportunity to obtain medical opinions from other qualified examiners.  

The weight of the credible and probative evidence demonstrates that the Veteran's current bilateral hearing loss first manifested after service and is not related to his active service including exposure to high noise levels.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis

Service treatment records are silent for any symptoms, diagnoses, or treatment for a hepatitis infection.  

In a May 2007 claim, the Veteran did not mention a current or residuals of a past hepatitis infection.  Evidence developed for other claims included a May 1994 record of counseling at a VA Vet Center.  The counselor noted the Veteran's report of experiencing a hepatitis infection shortly after his return from Vietnam and discharge from active duty.  He reported that he took several weeks off before seeking civilian employment.  In August 2008, the RO adjudicated the issue as an informal claim but denied service connection because the service treatment records were silent for any symptoms, diagnosis or treatment of an infection.  

In a September 2008 notice of disagreement, the Veteran reported that his discharge examination was not thorough and did not include a blood test.  He identified a civilian hospital where he was treated for hepatitis within 30 days of his return from Vietnam.  The RO requested records of medical care of the Veteran from this hospital starting in January 1971.   The hospital was able to recover records only from 2003 to 2005.  None showed mention of a history or residuals of hepatitis.  The Veteran has never reported any current symptoms or on-going medical care for hepatitis or associated residual disabilities. 

Other than the May 1994 counselor's notation of the Veteran's reported treatment in 1971, VA Vet Center counseling records from 1986 to 1994 and in 2007 are silent for any residuals of hepatitis.  An April 2008 record of a VA Agent Orange screening examination listed eight on-going medical conditions but none were current symptoms or residuals of hepatitis.   VA outpatient records from 2008 through July 2012 are silent for any hepatitis symptoms or treatment.  In November 2011, a VA clinical pharmacist listed the Veteran's current symptoms, diagnoses, medications, and some laboratory test results.  Liver function test results were normal and stable.  

The Board concludes that service connection for a current hepatitis infection or for residuals of a previous infection is not warranted because there is no credible lay or medical evidence of a current infection or any disabling residuals.  The Veteran is competent to report that he was treated for an infection immediately after service.  The Veteran's reports are credible even though no records of the treatment could be recovered.  He did not mention the past infection to his attending private clinicians from 2003 to 2005 or to any VA clinicians from 2008 through 2012, and current treatment records do not show any symptoms or diagnoses of hepatitis or its residuals.  The Veteran was informed of the opportunity to provide medical evidence of current symptoms and treatment and did not do so.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, there is no competent evidence of a current disability or persistent symptoms of a disability.   Therefore, the criteria for a VA examination have not been met. 

The Veteran does not have a current hepatitis infection or current disability arising from a past infection.  The "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hepatitis is denied. 


REMAND

In a May 2007 claim and in a September 2008 notice of disagreement, the Veteran contended that he experiences a skin disorder that first manifested in 1989 and was caused by exposure to herbicides in Vietnam.  In the claim, he further contended that he experiences neck pain and numbness of the hands and arms that first manifested in 1986 and was caused by injuries from a fall from a 20 foot high retaining wall in Vietnam.  

Service personnel records showed that the Veteran served in Vietnam, and he is presumed to have been exposed to certain tactical herbicide agents.  Service treatment records showed that the Veteran was treated for genital skin lesions but not for any injuries to the head or cervical spine.  The Veteran did not report and a military physician did not note any cervical spine or skin abnormalities on an April 1971 discharge physical examination.  

In August 2008, the RO denied service connection for a skin disorder and neck injuries because no abnormalities were noted in a discharge examination.  Moreover, a review of the Vet Center counseling and private treatment records discussed above also showed no current skin or neck symptoms.  

In January 2011, a VA outpatient attending physician noted the Veteran's reports of neck pain since 1985 and a fall from a retaining wall in Vietnam in 1970.  In March 2011, another physician noted the results of an X-ray that showed reverse spondylolisthesis at C3, space narrowing at four levels, and encroachment of the fourth neural foramina.  

Also in January 2011, the attending physician diagnosed shingles and healing herpes zoster lesions on the hips and lower legs.  

None of the clinicians discussed the etiology of the disorders or the Veteran's contention that they arose from the fall or exposure to herbicide, and none noted the treatment for genital lesions in service.  The Veteran has not received a comprehensive VA examination of these symptoms and complaints.  

The Board refers to the criteria for a VA examination above and concludes that there is credible evidence of current skin and cervical spine disorders, credible lay or medical evidence of a neck injury or onset of a skin disorder in service, and the Veteran's suggestion that the disorders were caused by or first manifested in service.  The low threshold has been met and a VA examination is necessary to decide the claims.  38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.   Request records of VA outpatient treatment since July 2012 and associate any records received with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination.  Request that the examiner review the claims file and note the review in an examination report.  Assuming that the Veteran did fall from a 20 foot wall during service in Vietnam:

a.  Is it medically reasonable that a fall of 20 feet under the circumstances described by the Veteran caused trauma to the cervical spine that did not require medical attention at the time with resolved symptoms until 1985; and,

b.  Was the Veteran's current degenerative disc disease of the cervical spine caused or aggravated by the fall in service or any other aspect of service?  

c.  The examiner must provide reasons for the opinions.   If opinions cannot be provided, the examiner must explain the reason including but not limited to insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner. 

3.  Schedule the Veteran for a skin examination.  Request that the examiner review the claims file and note the review in an examination report.  Presuming that the Veteran was exposed to the designated tactical herbicide agents used in Vietnam:  

a.  Request that the examiner provide a diagnosis of all current skin disorders or residual symptoms of previous skin disorders; and,  

b.  Request that the examiner provide an opinion whether any current skin disorders first manifested as genital lesions in service with a continuity of symptoms after service or were caused or aggravated by exposure to the tactical herbicide agents.  The examiner must give consideration to the disorders as one of those found to be presumptively associated with herbicide exposure or as caused by herbicide based on other credible medical evidence.  

c.  The examiner must provide reasons for the opinions.  If opinions cannot be provided, the examiner must explain the reason including but not limited to insufficient credible evidence, shortfalls in the state of medical knowledge, or lack of training and experience of the examiner. 

4.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for residuals of a neck injury and for skin lesions .  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


